Citation Nr: 1125308	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  07-30 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1958 to January 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, denying the claim currently on appeal.  

This claim was previously denied by the Board in December 2008.  The Veteran appealed this decision to the United States Court of Appeals for Veterans' Claims (Court), and in October 2010, the Court vacated the December 2008 Board decision and remanded the matter back to the Board for readjudication.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Montgomery, Alabama in August 2008.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDING OF FACT

The Veteran's current low back disability did not manifest during, or as a result of, active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in September 2005 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  While the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned), because the claims are being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in May 2007, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for a low back disorder.  Specifically, the Veteran has asserted that he injured his back during active military service and that he has suffered from chronic back symptomatology since this time.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's current back symptomatology did not manifest during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records confirm that he sustained a low back injury during active military service.  In June 1958, the Veteran sustained an injury to his low back while lifting a locker.  X-rays taken in July 1958 revealed slight scoliosis of the lumbar spine with deviation of the upper lumbar spine toward the right in relation to the axis of the lower lumbar spine and sacrum.  These findings were considered possibly positional in nature and no other abnormalities were noted.  The Veteran was hospitalized in July 1958 and placed on bed rest and a bed board.  The Veteran was discharged with a full range of motion of the spine.  It was noted, however, that the Veteran continued to walk with a stiff posture.  

An August 1958 treatment record indicates that the Veteran was recently discharged following hospitalization for a lumbosacral strain.  However, since the Veteran continued to complain of low back pain and walk with his torso bent, he was to be readmitted.  Spot films of the lumbosacral spine were taken and they failed to reveal any abnormalities.  The Veteran was placed on a prolonged period of bedrest and he improved very gradually.  At the time of discharge, the Veteran had a full range of motion of the lumbosacral spine.  An October 1958 record indicates that there was a very good possibility that the Veteran's back trouble was psychosomatic, and if he did have any actual back trouble, it was markedly increased by his psychosomatic state.  A separate October 1958 record noted a diagnosis of a chronic low back strain and permanently restricted the Veteran from activities such as heavy lifting, marching and physical training.  

A September 1960 record reveals that the Veteran was seen with complaints of aching in the low back when arising in the morning.  It was noted that the Veteran carried a permanent limited profile for a chronic low back strain.  However, examination of the Veteran's back at this time was entirely within normal limits.  

While there is certainly evidence of an in-service back injury, the service treatment records suggest that this issue resolved prior to separation.  As part of the Veteran's January 1961 separation examination, his spine was deemed to be normal.  The Veteran also did not indicate that he currently suffered from any disability, to include back pain, in his report of medical history associated with his separation examination.  He also denied suffering from bone, joint or other deformity at this time.  

The record contains no competent and credible evidence linking the Veteran's current back complaints to his military service.  The Veteran was afforded a VA examination of the lumbar spine in May 2007.  This is the first medical evidence of record related to the spine.  The Veteran reported injuring his back in 1958 and being hospitalized with a back strain in July of that year.  As discussed above, these assertions are clearly supported by the evidence of record.  The Veteran told the examiner that he suffered from intermittent problems with stiffness and mild pain in the low back since 1958.  The Veteran explained that he could go two to three years without back problems and then all of the sudden he would have the onset of pain and stiffness lasting between a few days and several months.  Examination revealed the Veteran to have a normal posture and gait with no abnormal spinal curvatures.  There was, however, limitation of motion of the lumbosacral spine with pain.  X-rays revealed mild degenerative changes with no acute fracture or malalignment seen.  The sacroiliac joints were deemed to be unremarkable and atherosclerotic calcification involving the abdominal aorta was noted.  

The examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine that resulted in low back pain.  The examiner opined that it was less likely as not that the Veteran's current disability was a result of his in-service back injury.  The examiner explained that the varying nature of the Veteran's back pain complaints and the time between his original injury and the current request indicated that it was less likely than not that the current condition was related to his distant back strain injuries.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a low back disability.  While there is clear evidence of an in-service back injury with symptomatology lasting for a number of months, the preponderance of the evidence of record suggests that this condition resolved prior to the Veteran's separation from active duty.  A September 1960 examination of the spine was entirely within normal limits and the evaluation of the spine performed as part of the January 1961 separation examination was interpreted to be normal.  

Furthermore, the record contains no medical evidence pertaining to the spine or any associated symptomatology from the Veteran's military service until his claim of August 2005.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In this case, the lack of any medical evidence relating to the spine for a period of more than four decades tends to suggest that the Veteran has not suffered from chronic symptomatology of a low back disorder since his separation from active duty.  Finally, the May 2007 VA examiner opined that it was less likely than not that the Veteran's current condition was related to his distant back strain.  

The Board recognizes that the Veteran has testified to suffering from chronic back pain since his original injury of 1958.  In his April 2006 notice of disagreement, the Veteran reported having suffered from back pain since his in-service injury.  Also, during his August 2008 hearing, the Veteran reported that the pain never left and that it stayed there all of the time.  While the Veteran is certainly competent to provide this testimony, the Board does not find it to be credible.  During his May 2007 VA examination, the Veteran clarified that his symptoms of stiffness and mild pain had been intermittent since military service, actually leaving completely for periods as long as two to three years.  His symptoms will then return only for a matter of days or months.  In light of this detailed description provided by the Veteran to a medical examiner, the Board does not find his August 2008 assertion of constant pain that never left to be credible.  

Furthermore, the Board has considered the Veteran's opinion that his current back pain, and his intermittent symptoms throughout the years, are related to his in-service back injury.  However, as a lay person, the Veteran is not competent to offer a medical opinion linking intermittent symptoms to an injury that occurred approximately 44 years ago.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  The May 2007 VA examiner, however, opined that the Veteran's history of intermittent and varying symptomatology suggested that it was less likely than not that his current back disability of arthritis was related to his in-service back strain.  In light of the VA examiner's expertise and training, the Board finds his opinion to be more probative than that provided by the Veteran.  

In addition to his own statements, the Veteran has also submitted the lay statements of two other individuals in support of his claim.  According to a May 2006 statement of an individual purporting to have known the Veteran for "several years," he had witnessed the Veteran struggle with back pain.  However, this statement is of very limited probative value in that the individual only indicated that he knew the Veteran for "several years."  This individual provided no evidence or information that would in fact link the Veteran's current back disability to military service.  VA also received a statement from the Veteran's brother in May 2006.  The Veteran's brother indicated that he was aware of the Veteran's in-service back injury and that he had witnessed him suffer in his back over the years.  However, the fact that the Veteran suffered an in-service back injury is not in dispute.  In addition, the Veteran has already informed the VA examiner that he suffered from intermittent back pain in the past and the record contains nothing to contradict this claim.  Therefore, the statement of the Veteran's brother did not provide any additional evidence in support of the Veteran's claim.  

The Veteran has also asserted that he filed a claim for a back disability with the VA on a number of prior occasions, including in 1961 and 1997.  However, the record contains no documentation or evidence to support this assertion.  In addition, "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting US v. Chemical Foundation, Inc., 272 U.S. 1, 14015, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Id.  Therefore, it is presumed that if the Veteran had in fact submitted multiple claims for VA disability compensation in the past, there would be evidence of this fact.  

Finally, the Board has considered the Veteran's assertion that the absence of medical evidence for more than 40 years was due to the fact that he did not want to let potential employers know that he suffered from a back disability.  Regardless of the Veteran's reported rationale, however, this does not change the fact that the record is absent any medical evidence of treatment for the spine for decades.  The Veteran also informed the May 2007 VA examiner that his symptomatology was intermittent, going away for years at a time, and as such, the VA examiner opined that it was less likely than not that his current back disorder was related to military service.  Therefore, whatever the Veteran's rationale for not seeking medical treatment, the preponderance of the already existing medical evidence of record demonstrates that service connection is not warranted in this case.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a low back disorder must be denied.


ORDER

Entitlement to service connection for a low back disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


